          Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, et al.

         Plaintiffs,
                                                     CIVIL ACTION
    v.
                                                     FILE NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

         Defendants.


     STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTIONS FOR
     LEAVE TO FILE SUPPLEMENTAL AND/OR AMENDED PLEADINGS

         State Defendants file this response in opposition to Curling Plaintiffs’

Motion for Leave to File a Third Amended Complaint [Doc. 581] and Coalition

Plaintiffs’ Motion for Leave to File Supplemental Complaint [Doc. 600]

(collectively, the “Motions”), stating as follows:

                 ARGUMENT AND CITATION TO AUTHORITY

I.       Standard of Review

         The Court has discretion in determining whether to grant leave to file a

supplemental pleading.1 Jones v. Bernanke, 685 F. Supp. 2d 31, 35 (D.D.C. 2010)


1
  While Curling Plaintiffs have sought leave to file an “Amended” Complaint, the
amendments contained therein address facts that arose after the initiation of this
lawsuit; specifically, the implementation of BMDs. Thus, the Court may find that

                                            1
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 2 of 12




(“The court has broad discretion in determining whether to allow supplemental

pleadings in the interests of judicial economy and convenience.”). “This does not

mean, however, that motions for supplementation should be granted

automatically.” U.S. ex rel. Gadbois v. PharMerica Corp., 809 F.3d 1, 7 (1st Cir.

2015). Leave to supplement should be withheld when the request would, as it

would here, cause prejudice to the defendant or “unduly delay resolution of the

case.” Hall v. CIA, 437 F.3d 94, 101 (D.C.Cir.2006). Other “idiosyncratic factors,”

such as undue delay in filing the motion to supplement or futility of

supplementation, may also preclude granting leave to supplement.2 Gandbois, 809

F.3d at 7. In short, “[e]verything depends on context.” Id.

      However, “when a motion to amend is filed after the court has issued its

scheduling order, as in this case, the movant must first demonstrate good cause for


Curling Plaintiffs’ Motion should be treated as seeking leave to file a
“supplemental” pleading. See, e.g., Habitat Educ. Ctr., Inc. v. Kimbell, 250 F.R.D.
397, 401 (E.D. Wis. 2008) (“While an amended pleading relates to matters that
occurred prior to the filing of the original pleading and entirely replaces such
pleading, a supplemental pleading addresses events occurring subsequent to the
initial pleading and adds to such pleading.”). Regardless, as Coalition Plaintiffs
acknowledge, “Courts apply the same ‘freely given’ standard that governs Rule
15(a) to Rule 15(d).” [Doc. 600 at 5] (quoting Queen Virgin Remy Ltd. Co. v.
Thomason, 2016 WL 4267801 (N.D. Ga. Apr. 15, 2016)).
2
  State Defendants do not address any of the merits of the amended/supplemented
complaints in this Response and expressly reserve all arguments and defenses that
may be raised thereto. This Response is limited only to the procedural
considerations raised by Plaintiffs’ Motions.

                                          2
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 3 of 12




modifying the scheduling order under Rule 16(b) . . . before the Court considers

the amendment’s propriety under Rule 15(a).” Clemons v. Delta Air Lines, Inc.,

2013 WL 11328333 (N.D. Ga. Oct. 7, 2013) (Baverman, M.J.). Indeed, if the Court

were to consider Plaintiffs’ Motions under “only Rule 15(a), without regard to

Rule 16(b) [it] would render scheduling orders meaningless and effectively would

read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil

Procedure.” Sosa v. Airprint Systems, Inc., 133 F.3d 1417, 1419 (11th Cir. 1998).

II.   Plaintiffs have not demonstrated good cause under Rule 16(b).

      The Court is required to enter a scheduling order under Rule 16(b) after

receiving the parties’ report under 26(f) or consulting with the parties’ attorneys at

a scheduling conference. Fed. R. Civ. P. 16(b)(1). The scheduling order, in turn,

“must limit the time to join other parties, amend the pleadings, complete discovery,

and file motions.” Fed. R. Civ. P. 16(b)(3)(A). Accordingly, the parties convened

for a Rule 26(f) Conference on June 10, 2019 and submitted to this Court a Joint

Preliminary Report and Discovery Plan, [Doc. 410], which was subsequently

approved by the Court. [Doc. 418]. In that Plan, the parties acknowledged that

“Amendments to the pleadings submitted LATER THAN THIRTY DAYS after

the Joint Preliminary Report and Discovery Plan is filed . . . will not be accepted

for filing, unless otherwise permitted by law.” [Doc. 410 at 11] (emphasis in


                                          3
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 4 of 12




original). Accordingly, whether Plaintiffs acknowledge it or not, Plaintiffs seek not

only leave to amend or file a supplemental pleading under Rule 15 but also

modification of the Court’s Scheduling Order, for which they must show “good

cause.” Fed. R. Civ. P. 16(b)(4). See McGrotha v. Fed Ex Ground Package Sys.,

Inc., 2007 WL 640457 *2 (M.D. Ga. Feb. 24, 2007) (“When a motion to

supplement is filed after the scheduling order’s deadline . . . a party must first

demonstrate good cause under Rule 16(b).”) Plaintiffs have not done so.

      First, neither Plaintiffs’ motions address the good cause requirement under

Rule 16 and should be denied for that reason alone. Under the Federal Rules of

Civil Procedure the movant bears the burden to show good cause. See Sosa, 133

F.3d at 1418. However, both Plaintiffs’ motions revolve solely around the

requirements of seeking leave to amend under Rule 15 and fail to address Rule 16

at all. Accordingly, Plaintiffs have failed to show the “good cause” required by

Rule 16 and their motions should be denied for that reason alone. McKeever v.

Liberty Mut. Grp., Inc., 487 F. App’x 487 (11th Cir. 2012) (per curiam) (upholding

district court’s denial of leave to amend where movant “did not even attempt to

demonstrate ‘good cause’ for failure to comply with the scheduling order”).

      Second, even if they had addressed it, Plaintiffs cannot show “good cause”

for modification of the Court’s Scheduling Order. “[I]n order to ensure the orderly


                                           4
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 5 of 12




administration of justice, [the Court] has the authority and responsibility to set and

enforce reasonable deadlines.” Lowe’s Home Centers, Inc. v. Olin Corp., 313 F.3d

1307, 1315 (11th Cir. 2002). Accordingly, the Eleventh Circuit has upheld denial

of leave to amend in similar situations without a showing of, at minimum,

“diligence of the party seeking the extension.” Sosa, 133 F.3d at 1418 (quoting

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)).

Additionally, “the existence or degree of prejudice to the party opposing the

modification [may] supply additional reasons to deny [the] motion.” Johnson, 975

F.2d at 609. Here, Plaintiffs’ proposed amended/supplemental pleadings would

have the effect of broadly re-opening the pleadings with only a month and a half

remaining for fact discovery and shortly before the trail readiness deadline. [Doc.

410]. In fact, State Defendants have been asserting Plaintiffs’ need to amend if

they want to address ballot-marking devices (“BMDs”) since at least April 2019.

      While neither Plaintiff seeks to move the discovery deadlines set by the

Court, it is hard to imagine how the parties could possibly be trial-ready for BMDs

in January 2020 while ensuring compliance with the Court’s Preliminary

Injunction Order. Moreover, State Defendants will be prejudiced if the Court

permits the Motion due to compliance with the Order and implementation of the




                                          5
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 6 of 12




new BMD-based system. Accordingly, Plaintiffs have not demonstrated good

cause under Rule 16.

III.   The Court should deny Plaintiffs’ Motion for Leave to Amend.

       Plaintiffs’ proposed amended/supplemental complaints (the “Complaints”),

if allowed, will effectively replace the current case with an entirely new one. The

Complaints wholly alter the entire subject-matter of this case, replacing what was a

challenge to Georgia’s outgoing electronic voting system, which used Direct

Recording Equipment (“DRE”) voting machines without a paper record, with an

attack on the State’s new voting system that utilizes paper-ballots marked by

ballot-marking devices. While Plaintiffs contend that they intend to maintain their

current claims regarding DREs, the Court has acknowledged that, in its ruling on

Plaintiffs’ preliminary injunction, the matter has been effectively resolved:

       It is hard to imagine, frankly, any more litigation resources being
       devoted to the current dispute in terms of the DRE GEMS system as
       currently configured for a variety of reasons, but not the least of which
       is that I think that the Court has exhausted the resources of looking at
       this. And I don’t think there is more useful information for purposes of
       a trial or more that would be achieved.

[Doc. 590 at 12.]. As such, the only significant factual similarities between the

current case and the one which Plaintiffs seek to initiate are that they will involve

the same Parties and will broadly relate to methods of voting in Georgia. These

similarities are superficial, and do not provide a sufficient underlying factual

                                          6
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 7 of 12




relationship to the current lawsuit to permit supplementation. See, e.g., Albrecht v.

Long Island R.R., 134 F.R.D. 40, 41 (E.D.N.Y. 1991) (leave to supplement denied

where “the alleged injuries, [. . .] experts, and defendant are the same” because

harms arose out of distinct incidents and “these similarities are essentially

superficial.”).

       Moreover, Plaintiffs have proposed this case-altering shift to address the

new BMDs all while suggesting (1) that the discovery timelines can and should

remain the same, see [Doc. 581 at 4] (Curling Plaintiffs argue that “discovery has

not closed, leaving sufficient time for discovery related to these additional

claims”), and (2) that yet another preliminary injunction could be filed regarding

the use of DREs in 2019, [Doc. 590 at 23]. This is an impractical proposal that will

unduly prejudice State Defendants. Attempting to defend against the allegations in

Plaintiffs’ Complaints while maintaining the current discovery deadlines would

severely prejudice the State Defendants who are currently immersed in the lengthy

and involved process of implementing the state’s new BMD-based voting system,

along with complying with this Court’s August 15, 2019 order (the “Order”). The

Order requires, among other directives, that the State Defendants implement a

hand-marked paper ballot pilot election this November and shift entirely from

DREs to BMDs, or other voting mechanisms, by 2020. See [Doc. 579 at 148].


                                          7
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 8 of 12




Thus, granting the Motions would impose a significant burden on State Defendants

as they would have to divert resources from implementing both the Court’s and the

Georgia Legislature’s directives to defend what amounts to an entirely new case,

poorly disguised as a continuation of an existing case, on an extremely expedited

timeline. Finally, if the Motions are denied, Plaintiffs will suffer no prejudice and

are not barred from filing a new lawsuit by, for example, a statute of limitations.

As such, the Motions should be denied.3

      Without instigating a new case, Plaintiffs cannot be permitted to

continuously morph their complaints to bring their current policy disagreements

with State Defendants to this Court. The Motions should be denied, and the

Plaintiffs should be required to bring a new case if they wish to bring what

amounts to two new lawsuits against the State Defendants.

IV.   In the alternative, the Court should enter a new Scheduling Order and
      allow discovery to proceed as if Plaintiffs filed a new action.

      In the alternative, if the Court were to permit Plaintiffs to amend and/or

supplement their Complaints, they should be treated as what they are: new


3
 If the Court were to extend the existing deadlines necessary to permit the
discovery and depositions that will undoubtedly be needed to address the
Complaints’ new allegations, such delay is itself cause to deny the Motions.
Perez v. Town of N. Providence, 256 F. Supp. 3d 139, 144 (D.R.I. 2017) (“A court
may deny a request for supplementation if the motion to supplement. . . would
unduly delay the resolution of the case.”) (quotations omitted).

                                          8
        Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 9 of 12




lawsuits.4 State Defendants propose that the discovery timelines be altered

accordingly, and request that the Court:

      (1) Allow State Defendants’ to file motions to dismiss on the merits of

      the Complaints’ new claims, without waiver of any rights or defenses

      of State Defendants;

      (2) Stay discovery until the Court issues a ruling on State Defendants’

      motions to dismiss, if any;

      (3) Order a new Fed. R. Civ. P. 26(f) conference to create a new

      preliminary report and discovery plan; and

      (4) Order the parties to meet and confer as to new deadlines for the case

      going forward.

      This case, which started in 2017 with one set of Plaintiffs, has now morphed

into a new assault on the State of Georgia’s sovereign interest in overseeing

election regulation. With over 600 docket entries, two separate preliminary

injunction motions, hearings, and orders, and two divergent sets of Plaintiffs

moving to file their Third and Fourth Amended Complaints, respectively, this case

has modified significantly from its original goals. The latest Motions are an


4
 Contrary to Plaintiffs’ un-addressed good cause burden, good cause indeed exists
here as the existing schedule is impracticable if the newly proposed complaints are
permitted, despite the diligence of State Defendants. Sosa, 133 F.3d 1417.

                                           9
       Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 10 of 12




opportunity for this Court to “re-set” the case and impose some normalcy in the

proceedings. Establishing the parameters suggested by State Defendants would

increase efficiency for the Court and the Parties, and it would lessen the prejudice

to the State Defendants that would result from a grant of the Motions.

                                      Conclusion

      For the foregoing reasons, the Court should deny the Motions or, in the

alternative, order the relief set forth in Section IV hereto.

      Respectfully submitted this 16th day of September, 2019.

                                  /s/ Vincent R. Russo
                                  Vincent R. Russo
                                  Georgia Bar No. 242628
                                  vrusso@robbinsfirm.com
                                  Josh Belinfante
                                  Georgia Bar No. 047399
                                  jbelinfante@robbinsfirm.com
                                  Carey A. Miller
                                  Georgia Bar No. 976240
                                  cmiller@robbinsfirm.com
                                  Kimberly Anderson
                                  Georgia Bar No. 602807
                                  kanderson@robbinsfirm.com
                                  Alexander Denton
                                  Georgia Bar No. 660632
                                  adenton@robbinsfirm.com
                                  Brian E. Lake
                                  Georgia Bar No. 575966
                                  blake@robbinsfirm.com
                                  Robbins Ross Alloy Belinfante Littlefield LLC
                                  500 14th Street, N.W.
                                  Atlanta, Georgia 30318

                                           10
Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 11 of 12




                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250

                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: (678)336-7249

                      Counsel for State Defendants




                              11
       Case 1:17-cv-02989-AT Document 607 Filed 09/16/19 Page 12 of 12




                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTIONS FOR

LEAVE TO FILE SUPPLEMENTAL AND/OR AMENDED PLEADINGS

has been prepared in Times New Roman 14, a font and type selection approved by

the Court in L.R. 5.1(B).

                                      /s/ Vincent R. Russo
                                      Vincent R. Russo




                                        12
